DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the reply filed on October 28, 2022, wherein; the Specification and claims 1, 3, 5, 7-10, 15-16 were amended, claims 2, 4, 6 were canceled, and claims 21-23 were added.  The Examiner notes aforementioned response respectfully disagrees with the objection to the Specification.  The Examiner further notes amendments in claims are directed to overcome rejections under 35 U.S.C. § 112(b) of said claims (and dependents) in the application.  Claims 1, 3, 5, 7-23 are pending.

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 4, para. [020], line 20, “adjacent to the sidewall 104” might need to be changed to “adjacent to the shoulder 116” since the Examiner interprets better accuracy in locating “the bell 108” within the “container 100”.

Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the limitation --the grooves being circumferentially offset from one another-- since it is not clear how the --grooves--, which are axially offset from one another (i.e. located on different levels of the --central axis-- of the --bottle--) are --circumferentially offset--.  It appears applicant may be referring to the peaks and valleys of each groove are circumferentially offset from any adjacent groove.  For purposes of examination, the Examiner will be using this interpretation as the limitation in claim 1.

Claim 1 is rendered indefinite by the limitation --the grooves-- (line 8) since there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets --the grooves-- as --two grooves-- (line 7).

	Claims 2-9 are rejected by dependency of claim 1.

Claim 9 is rendered indefinite by the limitation --response to a load applied to the bottle-- since it is not clear how the --load-- is being exerted (i.e. point of incidence and direction) into the --bottle--.  For examination purposes, the Examiner interprets --response to a load applied to the bottle-- per the SPECIFICATION (page 10, para. [0035]) and in particular the --load-- being “downward” or “vertical” in direction.

Claims 9 is rejected since it recites functional limitations of the invention by stipulating --the first and second grooves are configured, in response to a load applied to the bottle, to direct the load from each of the first valleys of the plurality of first valleys of the first groove towards each of the closest second peaks of the plurality of second peaks of the second groove--.

Claim 15 is rendered indefinite by the limitation --response to a load applied to the bottle-- since it is not clear how the --load-- is being exerted (i.e. point of incidence and direction) into the --bottle--.  For examination purposes, the Examiner interprets --response to a load applied to the bottle-- per the SPECIFICATION (page 10, para. [0035]) and in particular the --load-- being “downward” or “vertical” in direction.

Claims 15 is rejected since it recites functional limitations of the invention by stipulating --the first and second grooves are configured, in response to a load applied to the bottle, to direct the load from each of the first valleys of the plurality of first valleys of the first groove towards each of the closest second peaks of the plurality of second peaks of the second groove--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Oshino et. al. (U. S. Patent Application Publication US 2015/0008210 A1) hereafter OSHINO.
Regarding claim 1 OSHINO teaches (see FIG. 1 below) a bottle 1 comprising; a finish 11; a bell 12; a base 14; a central axis O; a sidewall 13; the at least two grooves 15 circumferentially extending around sidewall 13 spaced apart relative to central axis O and circumferentially offset from one another.

Regarding claim 2 OSHINO teaches (see FIG. 1 below) grooves 15 include plurality of alternating peaks 15a and valleys 15b.

Regarding claim 3 OSHINO teaches (see FIG. 1 below) grooves 15 are sinusoidal.

Regarding claim 4 OSHINO teaches (see FIG. 1 below) presence of a first groove, and a second groove.

Regarding claim 5 OSHINO teaches (see FIG. 1 below) presence in the first groove of plurality of alternating first peaks 15a and first valleys 15b.  OSHINO further teaches presence in the second groove of plurality of alternating second peaks 15a and second valleys 15b.

Regarding claim 6 OSHINO teaches (see FIG. 1 below) the first groove and second groove as being of sinusoidal shape.

Regarding claim 7 OSHINO teaches (see FIG. 1 below) one of the second peaks 15a in the second groove is circumferentially offset from its closest one among alternating first peaks 15a in the first groove by an angular distance of 5 degrees to 45 degrees (para. 9, lines 6-7, 11.25 degrees).

Regarding claim 8 OSHINO teaches (see FIG. 1 below) one of the second valleys 15b in the second groove is circumferentially offset from its closest one among alternating first valleys 15b in the first groove within an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 9 OSHINO teaches (see FIG. 1 below) the first groove being positioned closest to the bell 12 than the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among first valleys 15b of the first groove towards first peaks 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (col. 1, line 64 / col. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 10 OSHINO teaches (see FIG. 1 below) a bottle 1 comprising; a finish 11; a neck; a bell 12; a base 14; a sidewall 13; a central axis O; a wave shape first groove and second groove around the sidewall 13; first groove and second groove with a peak 15a and valley 15b; second groove circumferentially offset and spaced apart along central axis O from first groove.

	Regarding claim 11 OSHINO teaches (see FIG. 1 below) the first groove and second groove are of sinusoidal shape.

Regarding claim 12 OSHINO teaches (see FIG. 1 below) the second groove is circumferentially offset from first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 13 OSHINO teaches (see FIG. 1 below) one peak 15a of the second groove is circumferentially offset from one peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 14 OSHINO teaches (see FIG. 1 below) one valley 15b of the second groove is circumferentially offset from one valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 15 OSHINO teaches (see FIG. 1 below) the first groove being positioned closer to the bell 12 than the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among first valleys 15b of the first groove towards first peaks 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (para. 1, line 64 / para. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 16 OSHINO teaches (see FIG. 1 below) a bottle 1 comprising; a neck; a bell 12; a base 14; a sidewall 13; a central axis O; a wave shape first groove and second groove; first groove extending around sidewall 13 with alternating first peaks 15a and first valleys 15b; second groove extending around sidewall 13 with alternating second peaks 15a and second valleys 15b; second groove circumferentially offset and spaced apart along central axis O from first groove.

	Regarding claim 17 OSHINO teaches (see FIG. 1 below) the first groove and second groove are of sinusoidal shape.

Regarding claim 18 OSHINO teaches (see FIG. 1 below) second peak 15a of the second groove is circumferentially offset from closest first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 19 OSHINO teaches (see FIG. 1 below) second valley 15b of the second groove is circumferentially offset from closest second valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 20 OSHINO teaches (see FIG. 1 below) presence of third groove extending around sidewall 13; third groove having wave shape which includes third peaks 15a and third valleys 15b; third groove circumferentially offset from second groove and first groove causing third peaks 15a and third valleys 15b to be positioned vertically unaligned with the second peaks 15a and second valleys 15b of second groove.  OSHINO further teaches first groove is closer to the bell 12 than the second groove which in turn is closer to the bell 12 than the third groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshino et. al. (U. S. Patent Application Publication US 2015/0008210 A1) hereinafter OSHINO.
Regarding claim 1, OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) a bottle 1 comprising: a bell 12 carrying the finish 11; a base 14; a sidewall 13 extending between the bell 12 and the base 14; and a first groove and a second groove circumferentially extend around the sidewall 13 and spaced apart relative to the central axis O, the first groove including a first peak 15a and a first valley 15b, and the second groove including a second peak 15a and a second valley 15b.  OSHINO further teaches the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance, the angular distance of 56.25 degrees to 90 degrees.  OSHINO fails to teach the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance, the angular distance of 40 degrees to 50 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the first valley 15b of the first groove offset relative to the second peak 15a of the second groove by an angular distance of 40 degrees to 50 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 3 OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first groove and the second groove are sinusoidal.

Regarding claim 5 OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first groove includes a plurality of alternating first peaks 15a and first valleys 15b, and the second groove includes a plurality of alternating second peaks 15a and second valleys 15b.

Regarding claim 7, OSHINO (as applied to claim 1 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein one the second peak 15a of the second groove is circumferentially offset relative to the first peak 15a of the first groove by an angular distance of 11.25 degrees to 45 degrees.  OSHINO fails to teach bottle 1, wherein one the second peak 15a of the second groove is circumferentially offset relative to the first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the second peak 15a of the second groove circumferentially offset relative to the first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, OSHINO (as applied to claim 2 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein one the second valley 15b of the second groove is circumferentially offset relative to the first valley 15b of the first groove by an angular distance of 11.25 degrees to 45 degrees.  OSHINO fails to teach bottle 1, wherein one the second valley 15b of the second groove is circumferentially offset relative to the first valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the second valley 15b of the second groove circumferentially offset relative to the first valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9 OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first groove is positioned closer to the bell 12 than the second groove, and wherein in response to a downward load applied along the central axis O to the bottle 1, the first groove is configured to direct the downward load from the first valley 15b towards a closest second peak 15a of the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among first valleys 15b of the first groove towards first peaks 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (col. 1, line 64 / col. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 16, OSHINO (as applied to claim 1 above) teaches all the limitations of the claim.  OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) a bottle 1 comprising: a neck defining a bottle opening; a bell 12 coupled to the neck; a base 14; a sidewall 13 extending between the bell 12 and the base 14; a central axis O extending from the neck to the base 14; a first groove extending around an outer circumference of the sidewall 13, the first groove having a wave shape defined by alternating first peaks 15a and first valleys 15b; and a second groove extending around an outer circumference of the sidewall 13, the second groove having a wave shape defined by alternating second peaks 15a and second valleys 15b, the second groove being circumferentially offset from the first groove.  OSHINO further teaches alternating second peaks 15a and second valleys 15b of the second groove are positioned out of vertical alignment with the alternating first peaks 15a and first valleys 15b of the first groove, wherein one of the first valleys 15b of the first groove is offset relative to one of the second peaks 15a of the second groove by an angular distance of 56.25 degrees to 90 degrees.  OSHINO fails to teach, wherein one of the first valleys 15b of the first groove is offset relative to one of the second peaks 15a of the second groove by an angular distance of 40 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the first groove offset relative to one of the second peaks 15a of the second groove by an angular distance of 40 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17 OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first and second grooves are sinusoidal in shape.

Regarding claim 18, OSHINO (as applied to claim 16 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein one of the second peaks 15a of the second groove is circumferentially offset from a closest first peak 15a of the first groove by an angular distance of11.25 degrees to 45 degrees.  OSHINO fails to teach, one of the second peaks 15a of the second groove is circumferentially offset from a closest first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the second peaks 15a of the second groove circumferentially offset from a closest first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, OSHINO (as applied to claim 16 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein one of the second valleys 15b of the second groove is circumferentially offset from a closest first valley 15b of the first groove by an angular distance of11.25 degrees to 45 degrees.  OSHINO fails to teach, one of the second valleys 15b of the second groove is circumferentially offset from a closest first valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the second valleys 15b of the second groove circumferentially offset from a closest first valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20 OSHINO teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, further comprising: a third groove extending around an outer circumference of the sidewall 13, the third groove having a wave shape defined by alternating third peaks 15a and third valleys 15b, the third groove being circumferentially offset from the second groove such that the alternating third peaks 15a and third valleys 15b of the third groove are positioned out of vertical alignment with the alternating second peaks 15a and second valleys 15b of the second groove, wherein the first groove is positioned closer to the bell 12 than the second groove, and the second groove is positioned closer to the bell 12 than the third groove.

Claims 10-15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over OSHINO, in view of Yamaguchi (Japan Patent Publication JPH09240647A) hereinafter YAMAGUCHI.
Regarding claim 10, OSHINO (as applied to claim 1 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) a bottle 1 comprising: a finish 11 defining a bottle opening; a neck coupled to the finish 11; a bell 12 coupled to the neck; a base 14; a sidewall 13 extending between the bell 12 and the base 14; a central axis O extending from the finish 11 to the base 14; wherein the first groove defines opposing groove sidewalls.  OSHINO fails to teach the first groove includes a width measured between the opposing groove sidewalls proximate the sidewall 13, the width is 2.0 millimeters to 6.0 millimeters.
However, YAMAGUCHI teaches presence (see FIG. 1, FIG. 4 below) in a bottle (a) / (b) with the general conditions of the claimed invention wherein the first groove includes a width measured between the opposing groove sidewalls proximate the sidewall 3, the width is 4.0 millimeters.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have set the width in the first groove of the bottle 1 of OSHINO to be 4.0 millimeters as taught by YAMAGUCHI to test (among others variables) its corresponding restitution resilience (page 3, paragraph 5).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the width (from 2.0 millimeters to 6.0 millimeters) measured between the opposing groove sidewalls proximate the sidewall 13 in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11 OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first groove and the second groove are sinusoidal in shape.

Regarding claim 12, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the second groove is circumferentially offset from the first groove by an angular distance of 11.25 degrees to 45 degrees.  OSHINO fails to teach bottle 1, wherein the second groove is circumferentially offset from the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the second groove circumferentially offset from the first groove by an angular distance of 5 degrees to 45 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one peak 15a of the second groove is circumferentially offset from the at least one peak 15a of the first groove by an angular distance of 11.25 degrees to 45 degrees.  OSHINO fails to teach bottle 1, wherein the at least one peak 15a of the second groove is circumferentially offset from the at least one peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the circumferential offset (to be within 5 degrees to 45 degrees) from the at least one peak 15a of the second groove to the at least one peak 15a in first groove in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one valley 15b of the second groove is circumferentially offset from the at least one valley 15b of the first groove by an angular distance of 11.25 degrees to 45 degrees.  OSHINO fails to teach bottle 1, wherein the at least one valley 15b of the second groove is circumferentially offset from the at least one valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the circumferential offset (to be within 5 degrees to 45 degrees) from the at least one valley 15b of the second groove to the at least one valley 15b in first groove in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15 OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the first groove is positioned closer to the bell 12 than the second groove, and wherein in response to a downward load applied along the central axis O to the bottle 1, the first groove is configured to direct the downward load from the at least one valley 15b of the first groove towards a closest at least one peak 15a of the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among at least one valley 15b of the first groove towards a closest one peak 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (para. 1, line 64 / para. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 21, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one peak 15a of the first groove includes a first peak 15a, and the at least one valley 15b of the second groove includes a second valley 15b, the first peak 15a of the first groove is offset relative to the second valley 15b of the second groove by an angular distance of 56.25 degrees to 90 degrees.  OSHINO fails to teach bottle 1, wherein the at least one peak 15a of the first groove includes a first peak 15a, and the at least one valley 15b of the second groove includes a second valley 15b, the first peak 15a of the first groove is offset relative to the second valley 15b of the second groove by an angular distance of 40 degrees to 50 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the first peak 15a of the first groove offset relative to the second valley 15b of the second groove by an angular distance of 40 degrees to 50 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 22, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one valley 15b of the first groove includes a first valley 15b, and the at least one peak 15a of the second groove includes a second peak 15a, the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance of 56.25 degrees to 90 degrees.  OSHINO fails to teach (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one valley 15b of the first groove includes a first valley 15b, and the at least one peak 15a of the second groove includes a second peak 15a, the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance of 40 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the first valley 15b of the first groove offset relative to the second peak 15a of the second groove by an angular distance of 40 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 23, OSHINO and YAMAGUCHI (as applied to claim 10 above) teaches all the limitations of the claim.  OSHINO further teaches (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one valley 15b of the first groove includes a first valley 15b, and the at least one peak 15a of the second groove includes a second peak 15a, the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance of 56.25 degrees to 90 degrees.  OSHINO fails to teach (see FIG. 1, FIG. 5, FIG. 7 below) bottle 1, wherein the at least one valley 15b of the first groove includes a first valley 15b, and the at least one peak 15a of the second groove includes a second peak 15a, the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance of 30 degrees to 60 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to set the first valley 15b of the first groove is offset relative to the second peak 15a of the second groove by an angular distance of 30 degrees to 60 degrees in the bottle 1 of OSHINO, since the claimed values are merely an optimum or workable range (page 14, para. [0044]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    694
    471
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    658
    456
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    659
    467
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    526
    521
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments filed October 28, 2022 have been fully considered and they are persuasive (in view of amendments filed in aforementioned date) regarding rejections under 35 U.S.C. § 112(b) of claims 1-9, 15.  However, due to the filing of said amendments, rejection under 35 U.S.C. § 112(b) of claims 1-20 is withdrawn and rejection under 35 U.S.C. § 103 of claims 1, 3, 5, 7-23 stand.
The Examiner notes Applicant’s amendment of claim 1 incorporates --a first groove and a second groove circumferentially extend around the sidewall and spaced apart relative to the central axis, the first groove including a first peak and a first valley, and the second groove including a second peak and a second valley, the first valley of the first groove is offset relative to the second peak of the second groove by an angular distance, the angular distance of 40 degrees to 50 degrees--.  Contrary to Applicant’s argument, the elements of amended claim 1 (and dependent claims) are present and/or anticipated in OSHINO (see Claim Rejections - 35 USC § 103 above).  If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
The Examiner further notes Applicant’s amendments of claim 10 incorporates --wherein the first groove defines opposing groove sidewalls, the first groove includes a width measured between the opposing groove sidewalls proximate the sidewall, the width is 2.0 millimeters to 6.0 millimeters--.  Contrary to Applicant’s argument, the elements of amended claim 10 (and dependants claims) are present and/or anticipated in OSHINO in view of YAMAGUCHI (see Claim Rejections - 35 USC § 103 above).  If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
The Examiner notes Applicant’s amendments of claim 16 incorporates --wherein one of the first valleys of the first groove is offset relative to one of the second peaks of the second groove by an angular distance of 40 degrees--.  Contrary to Applicant’s argument, the elements of amended claim 16 (and dependants claims) are present and/or anticipated in OSHINO (see Claim Rejections - 35 USC § 103 above).  If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir.2004).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Lepoitevin (U. S. Design Patent 596,040):  Teaches a --container-- possessing --circumferential grooves-- with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735